DOWDELL, J.
What purports to be a bill of exceptions in the transcript was signed in vacation on the 31st day of January, 1901, by the judge who pre*278sided at the trial. It appears, that an agreement in writing was entered into in term time bv counsel for the signing of the bill within sixty days after the adjournment of the court. It further appears that before the expiration of this time there was a second written agreement extending the time thirty days from the expiration of the first period; after the expiration of this second period,, on the 26th day of January, 1901, there was a third agreement to extend, and within the time fixed by this last agreement the bill was signed. About thirty days elapsed between the day of expiration fixed in the second agreement of extension and the mailing of the third agreement. This was not a’ compliance with the provisions of the statute, sections 618 and 619, as construed by this court. See Ala. Min. R. R. Co. v. Marcus, 128 Ala. 355. The third agreement of extension not having been made within the time of the next preceding agreement, the authority to sign was lost. That which purports ..to be a bill of 'exceptions cannot ■therefore, be considered for any purpose. The assignments of error insisted on, are such as can only be presented by a bill of exceptions. It follows that the judgment must be affirmed.
Affirmed..